JOHNSON, J.,
dissents in part.
Li completely agree with the majority opinion to vacate defendant’s adjudication, reinstate his probation conditions, and dismiss the Petition based on the analysis therein. However, I dissent from that portion of the opinion remanding the matter to the juvenile court. In my opinion, there is no reason to remand the case because there is nothing left for the juvenile court to do. Defendant’s adjudication has been vacated and the Petition dismissed. Therefore, I respectfully dissent from that portion of the opinion remanding the matter.